Citation Nr: 0521039	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee total arthroplasty, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

This right knee disability issue is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.


FINDING OF FACT

The veteran's service-connected residuals of concussion are 
not manifested by any current obvious neurological deficits; 
there is no evidence of headaches until many years after 
service separation, and these have not been recognized as 
symptomatic of brain trauma.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of concussion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8045 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2003 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the September 2002 rating decision was 
promulgated did the AOJ, in September 2002, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should furnish 
medical evidence showing his conditions had worsened.  He was 
told that he must give VA enough information so that we could 
request records.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained additional VA and private medical records 
and a VA examination report after the letter. The timing-of-
notice error was sufficiently remedied by the process carried 
out after the May 2003 VCAA letter so as to provide the 
claimant with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing-of-notice error was thus nonprejudicial in this 
case because the error did not affect the essential fairness 
of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, with regard to the concussion 
issue, VA has made efforts to develop the record.  A VA 
examination was conducted in July 2002.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant with 
regard to the concussion issue.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

A September to October 1968 service narrative summary 
indicates that the veteran was in an auto accident in 
September 1968 and was thrown from a car and was unconscious 
for an unknown period of time.  Neurological examination 
during the hospital course was normal, on service separation 
examination in November 1969, the clinical evaluation of his 
neurological system was also normal.  On VA examination in 
January 1979, the diagnosis was history of concussion.  No 
residual complaints.  

In July 1979, the veteran was granted service connection for 
residuals of a cerebral concussion and was assigned a 
noncompensable rating that has remained in effect since that 
time.

In evaluating brain disease due to trauma under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304, dementia due to head trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.

The current record reveals no clinical findings or diagnoses 
of purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., as 
contemplated under Diagnostic Code 8045, and no diagnosis of 
multi-infarct dementia associated with brain trauma, as 
contemplated under the provisions of Diagnostic Code 9304.  
In fact, the VA examiner in July 2002 indicated that the 
veteran had no difficulty getting on and off of the 
examination table and that he was mentally alert and had no 
evidence of a memory problem.  His cranial nerves were intact 
and extraocular movements were full and visual fields were 
normal by confrontation and the pupils were equal and 
reactive to light and there was no papilledema.  Deep tendon 
reflexes were intact except for absent ankle reflexes, and 
there were no sensory abnormalities.  Finger to nose was well 
performed without dystaxia and rapid alternating movements 
were normal and he moved all extremities well.

The record also reveals that there was no evidence of 
headache, dizziness, insomnia, etc., in the many years after 
service separation up until shortly before he filed his 
claim, and such have not been recognized as symptomatic of 
the veteran's brain trauma.  In fact, the veteran told the 
July 2002 VA examiner that he had been injured in 1968 in an 
automobile accident and had been hospitalized for 6 weeks and 
had just recently realized that he had been unconscious and 
had suffered a concussion.  He told him that there was no 
problem, no known residual until about 2 years before the 
examination, when he began having vague headaches.  

The examiner considered the nature of the headaches as 
related by the veteran and noted that the veteran had related 
them to his concussion in 1968.  However, the examiner 
indicated that unless a CT scan demonstrated some cause which 
would be related to his prior trauma, it was very unlikely 
that the veteran's headaches for the past 2 years were 
related in any way to his remote concussion.  The examiner 
later indicated that the CT scan of the head which he had 
ordered showed no sign of trauma residual and that it was 
normal except for mild/moderate cerebral atrophy.  He 
concluded that neither the records nor the CT scan documented 
or supported that the service incident has caused headaches.  
In short, the veteran's headaches have not been recognized as 
symptomatic of brain trauma, and such is required for a 
compensable rating under Diagnostic Code 9304 pursuant to 
Diagnostic Code 8045.  

While the veteran associates his current headaches with 
in-service concussion, the issue of whether headaches are 
related to an earlier concussion is a medical one which the 
veteran has not demonstrated any medical expertise about.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education, in order for it to be 
competent.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable rating for this 
disability.  There is no doubt to be resolved in his favor 
and the doctrine of reasonable doubt does not apply.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of concussion is not warranted.  To this extent, 
the appeal is denied. 




REMAND

After reviewing the evidence associated with the increased 
rating for right knee disability issue, the Board believes 
that the record as it now stands does not allow for informed 
appellate review and that additional development is 
necessary.  

Although it appears that examinations were conducted in April 
2003 and May 2004, the examination findings pertinent to the 
right knee were sparse and of minimal value in accurately 
accessing the degree of right knee disability impairment.  
Additionally, some evidence suggests that the disability is 
manifested by lateral instability in addition to some 
limitation of motion, and the propriety of assigning separate 
ratings must therefore be considered.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected right knee disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated special tests, such as x-rays, 
should be accomplished.  The examiner 
should clearly report all clinical and 
special test findings.  Range of motion 
should be reported along with the point 
(in degrees) at which pain is elicited.  
Any additional functional loss due to 
fatigue, incoordination, and weakness 
should also be reported.  The examiner 
should also clearly indicate whether 
there is evidence of recurrent 
subluxation or lateral instability and, 
if so, whether it is slight, moderate, or 
severe. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating or 
separate rating is/are warranted for the 
right knee disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


